Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 1 of 11 Page ID #:6



 E1ectranicaIy FILED by Supero Cotri ci tabfomie. Cctn!y cif Los An;js on t
                                                                                                         C—
                                                                                                                                         (tL
                                                                                                                                           to;          Oc—
                                                                                              St*ui A. Cain, FxecllNe OflteriC1rk or COWl: b J. Brafry.D0;Uy Clerk
                                                                                                                                                                  SUM-I 00
                                              SUMMONS .

                                                                                                                                   FOáOUftTUSEaNLY
                                                                                                                               tSOLG PiIRA use bE L.A CCRTC)
                                       (CITACION JUDICIAL)
    NOTICE TO DEFENDANT:
    (AVISO AL DEMANDADO):
     t;CLA hEALTH. and DOES I                             10 inclusive.

    Yo.u ARE BEING SUED BY PLAINTIFF:
    (LO ESTA DEMANDANDO EL DEMANDANTE):
     ALAN JANOWITZ,

     NOTICE! You have been sued. The court may decide agaInstycu Without your being hoard unless
                                                                                                                 you respond within 30 days. Read the infotmation
      below
        You have 30 CALENDAR DAYS after this urnrnons and leg& papers are served on you to (do
                                                                                                               a written rosxmse at thts court and have a copy
     served on the plaintifL A letter or phone call wäl not protect you. Your written response
                                                                                                 must be in proper legal form if you want the court to hoar your
     case. There may be a court form that you can use for your response. You can Find these court
                                                                                                           fotms arid more information at the Cahtrnra Courts
     Online Self-Help Center (wviwcoudWo.cagav/s&fhclp). your county law library. or the courthouse
                                                                                                                 noarestycu. If you cannot pay the filing foe, ask
     the court clerk for a fee waIver form. II you do not file your response on time. you may lose the
                                                                                                           case by default.. and your wages. money, and property
     may be taken without further warning from the court.
         There are other        reqwrements. You may want. to cat an attorney right away. If you do not know an attorney,
     referral service. If you cannot afford an attorney, you may be etigib!c for free legal servicos from                          you may want to call an attorney
                                                                                                             a nonprofit legal services program. You can locate
     these oonproht groups at the Catilornra Legal Services Web site (www.fawhetpcaWo,nsanrg).
                                                                                                         the California Coons Online Self-Help Center
     (wwav.oourlin(acagcv/sotfhelp). or by tonLacting your tocat court or county bar association. NOTE:
                                                                                                                 The court has a statutory lien for waived fees and
     COStS OC any settlement or arbitration award of $10000 or more in a eNd case. The courts
                                                                                                     lien must be paid before the court will dsrniss the case.
    jAVISO! Lo ban demandado. Si no responde dw;tro do 30 dIes, Ia code puedo docidw en
                                                                                                    so confru sin escuchar su versiOn. Lea ía info:macIôn a
    coohnuaóón.
        Tiene 3ODIAS DE CALENDARIO despuths do quo to enkequerr esfa c#aci&, ypap&esWpu
                                                                                                          ies para piesentaruna respuesfa pot cscriIo en esfa
    corte y hater quo so entregue vim awia 01 demondaote. (Ira carla a usia fiamada tcdcfânica
                                                                                                        no Jo pmtogen. So mspuosto per escrito (lone quo esfar
    Ott foimato loya/ corrode si desea quo procosen su case en ía cot/c..
                                                                             Es posrUe quo haya on forrrwfario quo us/ed pueda usar paPa su respuesta.
    Puede cocoa/mr os/os formularios do/a code y nibs in!oimac a on & Con/rn do Ayuda do las Cot/cs
                                                                                                                    do Caldfonua (www.sucorte ca.gov), cc; In
    b;bfrotoca do byes do sri condado o en Ia torte qua to quede más aerca. Si no puede pager
                                                                                                       Ia dna/a do preson/acion. pida at sacretada do Ia cotta
    quo/a do on formulano do oxondOn do prrgo do cue/as. Si no prcsonta sir rospuosta a tro’vpo,
                                                                                                          goode pettier a! caso pot ,ncurnphmionlo y ía code to
    podr qirfw so sueldo. dnnero y bienes sin rubs advedendia.
      Hay c/tes rcqui&tos toga/os. Es rccomondab/o quo home a on abogadc inmediatarnontc. Si no dOttOdO
                                                                                                                        a an abogado, puedo lamar a on son’icio do
    remisibn a abqyados. Si no puode pagar a on abcxja& us posiblo quo temple con los requisites
                                                                                                              porn em/opec sentkts legates wa/ui/os tie an
    prograrna do sorvicks /egatos sin fines do lucre. Puedc oncenirt: cs/os grupos sir. fincs ye lucw
                                                                                                              ci. a! si/ia web do California Login Services,
    (www.lawhelpcaidornaorg), end Centre deAyuds doles Caries do California, (www,sucort
                                                                                                        e.cogov) a ponrdndoso en con/ac/u con Is code o el
    cotogio do abogados locales. AVISO: Par fry, ía doria tiona demcho a rodamar las cuolasybs
                                                                                                            castes oxen/os pot irnponer un gravamen satire
    cualqwer recupe.racibn do $10,000 O nibs do valor recsbida median/c on acuordo a una concoston
                                                                                                               do achEtraje en on case do darecho civil Ti/toe quo
    pagar & gravamen do to curio autos do quo Is torte pueda dosed rat of case.
  The name and address of the court is:                                                                        cASI   NUkSEP
  (El nombre y direcciOn do Is code es).          Santa Monica (‘ounhouse                                      nLrc’odor Ca.aj

   l75 aiti Irect
   Santa Monica. (‘A 9040 1
  The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney.
                                                                                                    is:
  (El nonthm, Is directiOn ycl nUrncro do teIOlone do! abagado del demandante. o dcl darnandanta
                                                                                                       qua no hone abogado, as):
   Todd M Fnulman 2150 Oxnatd St Stint. 780 \ood1and hills, (1\ 91367 323-306-4234
                                                                          Sherri R. Cailor Executhe Often Clerk of Court
  DATE:                                                                Clerk, by                                                                              ,    Deputy
  t’Fecha) 11! 21I pjg                                                 (Secrohario,)             Jacob Bradiey                                                    (Adjunto)
  (Eorproololseco of this summons, use Proof d Service otummons (&rn                           iOsOio).)
  (Pars pmeba do entrega do es/a citation use a! forrnufario Proof of Service of Summons, (POS’01O).
                                 NOTICE TO THE PERSON SERVED: You are served
                                1.           0
                                           as an individual defendant.
                                           as the person sued under the fictitious name of ‘specilyJ:
                                             0
                                        3,         on behalf of (specify): UCLA           Health
                                             under:       11    COP 416.10 (corporation)
                                                                                                              [I]       COP 416.60 (mmor)
                                                          CII   CCP 416.20 (defunct corporation)
                                                                                                              C]        CCP 416.70 (conservatee)
                                                                COP 416.40 (assocIation or partnership)
                                                                                                              C]        COP 416,90 (authorized person)
                                                          [X]   other (speci(y):CCP4ISSS BusIness organization, Form Unknown
                                        4.   r:a by personal delivery on        (date:
                                                                                                                                                         Pace 1 of 1
   Fern A.Sop’a: l,r Mandatory the
     JudOM Cojrror                                                         SUMMONS                                                    ccdec/ Clv4Ptooucu*412fl 455
    suw.’oo 1Mev Jr4 1. 2009                                                                                                                          W*4W   COJtt ca 0EV
                                                                                                                                                M.erfllr ttoa5w:. In:.
                                                                                                                                                WW*   rflrrr.VwEkrQw.rr$Z%
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 2 of 11 Page ID #:7



                                                                                1 9SMCVO2O4O
                                        Assigned for all purposes to: Santa Monica Courthouse, Judicial Officer:
                                                                                                                 Marc Gross

 Electronically       LED by Superior Court of California, County of Los Angeles on 11/21/2019
                                                                                               12:40 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Bradley,D
                                                                                                                                                                            puty Clerk
                      Todd M. Friedman (216752)
                1
                      Adrian R. Bacon (280332)
             2        Law Offices of Todd M. Friedman, P.C.
                      21550 Oxnard St., Suite 780
             3        Woodland Hills, CA 91367
                      Phone: 323-3064234
                      Fax: 866-633-0228
             5        tfriedman@toddflaw.com
                      abacon@toddflaw.com
             6        Attorneys for Plaintiff
             7

             $                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                    FOR THE COUNTY OF LOS ANGELES
            9                                           UNLIMITED JURISDICTION
         10
                                                                                              )       Case No.
                     ALAN JANOWITZ,                                                           )
                                                                                             ) COMPLAINT
         12          Plaintiff,
                                                                                             ) (Amount to exceed $25,000)
                                                                                              )
                                vs.                                                           )         1. Violation of the Ameticans With
        14                                                                                    )            Disabilities Act. 42 U.S.C. § 12121 et
                     UCLA HEALTH, and DOES 1-10
                                                                                             )             seq.
        15           inclusive,
                                                                                             )          2. Violation of the Unruh Civil Rights
        16                                                                                   )             Act, Cal. Civ. Code § 51 et seq.; and
                     Defendant.
                                                                                             )          3. Violation of the California Disabled
        17                                                                                   )             Persons Act, Cal. Civ. Code § 54 et
        1$
                                                                                             )             seq..
                                                                                             )
        19                                                                                        JURY DEMANDED

       20
                               PLAINTIFF Alan Janowitz (hereinafter, “Plaintiff’) brings this civil
       21                                                                                           action for
                    damages, attorney’s fees and costs, and equity against Defendant UCLA HEAL
       2                                                                                       TH (hereinafter,

       23           “Defendant”) for its violations of Tittle Ill of the Americans with Disabi
                                                                                               lities Act (“ADA”), the
       24           Unruh Civil Rights Act (‘UCRA”), and the California Disabled Person
                                                                                        s Act (‘DPA”), all of
       25                 .                .

                    which protect disabled persons’ right of access to public goods and accommodati
                                                                  .   .


                                                                                                    ons.
      26
                    I/I
      27

      2$




                                                                                    Complaint     —
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 3 of 11 Page ID #:8




                                                           PARTIES

          2            1.     Plaintiff is an individual with a “disability,” specifically Plaintiff suffers a)   from

         3     a congestive heart failure, and 2) limited in his mobility due to the two             (2) spinal disk
               deterioration; and as the term is defined in the ADA and Cal. Gov’t Code          12926.1
                                                                                             §             el seq.,   and
         5
               within the meaning of the UCRA and DPA.
         6
                      2.      Defendant is an individual doing business within and throughout California at

         8     all times relevant to this action. Defendant is a provider of medical services and
                                                                                                  is therefore a
               “public accommodation” under the ADA, 42 U.S.C.         §   12 182(b). Furthermore, Defendant is a
     10
               “medical facility under the DPA, Cal. Civ. Code             54.1(a)(1) and falls within the set of
                                                                       §
     Ii
              “services in all business establishments of every kind whatsoever” under the UCRA
     12                                                                                         , Cal. Civ.

    13        Code51(b).

    14                3.     The above named Defendant, and its subsidiaries and agents, are collectively
    15
              referred to as “Defendants.” The true names and capacities of the Defendants sued
                                                                                                herein as
    16
              DOE DEFENDANTS I through 10, inclusive, are currently unknown to Plainti
                                                                                       ff, who
    17
              therefore sues such Defendants by fictitious names. Each of the Defendants design
    18                                                                                          ated herein

    19        as a DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek
                                                                                                        leave of
    20        Court to amend the Complaint to reflect the true names and capacities of the DOE
                                                                                               Defendants
    21
              when such identities become known.
    22
                     4.      Plaintiff is informed and believes that at all relevant times, each and every
   23

              Defendant was acting as an agent and/or employee of each of the other Defend
   24                                                                                      ants and was
   25         acting within the course and scope of said agency and/or employment with the full
                                                                                                knowledge
   26         and consent of each of the other Defendants. Plaintiff is informed and believes that each
                                                                                                        of the
   27

   2$




                                                         Complaint 2
                                                                  -
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 4 of 11 Page ID #:9




               acts and/or omissions complained of herein            was     made known to. and ratified by, each of the

          2    other Defendants.

          3
                                                    FACTUAL ALLEGATIONS

                         5.        Plaintiff suffers from a congestive heart failure; as a result, Plaintiff requires
         5
               medical testing and treatment.
         6
                         6.        Beginning on or around the year 2019, on multiple occasions Plaintiff went to

         $     the Ronald Reagan UCLA Medical Center located at 757 Westwood Plaza, Los Angele
                                                                                               s, CA
               90095 (hereinafter “UCLA Medical Center”) to receive treatment.
     10
                        7.        Plaintiff ts informed   and    believes that at all relevant times, UCLA Medical
     II
              Center was owned and operated by Defendant.
     12

     13                 8.        Plaintiff is a disabled individual and owns a Chihuahita (hereinafter “Dog”) to

     14       assist him with his disability.

                        9.        Plaintiffs Dog is a ‘service animal” as defined by the 28 CFR
                                                                                                       §   35.104 and 2$
     16
              CFR   §   36.104.
    17
                        10.       On several different occasions, when Plaintiff visited UCLA Medical Center he
    is

    19        was informed that his dog was not allowed to accompany him onto the cardiac floor.

    20                  11.       During one such visit, Plaintiff was told by Defendant and his agents that he was
    21
              not allowed to bring his dog onto the cardiac floor.
    22
                        12.       Plaintiff informed Defendant’s agents that he is disabled, and that his dog is a
    23

    24        service dog.

    25                  13.       Plaintiffs was told that his dog was not a real service dog and     informed that   he
   26         was not   allowed to bring the dog up to the cardiac floor.
   27

   2$




                                                                Complaint 3
                                                                         -
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 5 of 11 Page ID #:10




                       14.    Defendant then called the Security. Defendants security guard informed

          2    Plaintiff that Defendant is excluded from ADA because they are a private hospital.

         3             15.    Plaintiff was then informed that if he did not have someone to come and watch

               his dog, Defendant would call animal control to take his dog.
         S
                       16.    As a result, Plaintiff was humiliated and was forced to leave the UCLA MedicaL
         6
               Center because he did not want his dog to be taken away.

         8            1 7.    As a result, Plaintiff was not able to complete the necessary medical procedures

              at UCLA Medical Center, like a person without a disability, and he felt embarrassed,
     10
              humiliated, frustrated, and upset. Defendants conduct and denial of access to the cardiac floor

              made Plaintiff feel like a second class citizen.
     12

     13               1 8.    Plaintiff alleges upon information and belief that nothing about the nature of

     14       Defendant’s premises requires that Defendant exclude Plaintiffs Dog from Defend
                                                                                              ant’s
     15
              property.
     16
                      1 9.   Plaintiff alleges upon information and belief that Defendant ubiquitously
    17
              provides to the general public property for the benefit of receiving medical services. As such,

    19        Plaintiff would greatly appreciate access to Defendant’s cardiac floor.

    20               20.     However, upon information and belief and Plaintiffs experience herein
    21
              described, Plaintiff alleges that Defendant will deny access to the part of its property again
                                                                                                             in
    22
              the future. Moreover, Plaintiff must endure traveling to location further away from UCLA
    23
              Medical Center to conduct his medical testing and treatment, where his Dog is allowed, which
    24
    25        costs Plaintiff additional time and money.

    26

    27

    2$




                                                           Complaint 4
                                                                   —
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 6 of 11 Page ID #:11




                           21.     Plaintiff, upon information and belief and his experience herein describ
                                                                                                            ed,
          2    alleges that Defendant has failed to maintain policies and procedures and
                                                                                         receive adequate
          3    training to prevent the incidences of discrimination described herein.

                           22.    As a result of the above violations of the ADA, UCRA, and DPA. Plainti
                                                                                                         ff
          5
               suffered and continues to suffer injury to Plaintiffs feelings, person
          6                                                                           al humiliation,
               embarrassment, mental anguish, and emotional distress, add itional to the
          7                                                                              denial of access to a

          g    public accommodation. Defendant is therefore liable to Plaintiff in the form
                                                                                            of equitable and

               legal relief, including and not limited to an injunction against future discrim
                                                                                               ination on the basis
     10
               of Plaintiffs disability compensatory relief in the form of actual damag
                                                                                       es, statutory damages,
     H
               and costs and attorneys’ fees.
     12

                                                FIRST CAUSE OF ACTION
                                 TITLE III OF THE AMERICANS WITH DISABILITIES ACT,
     14                                          VIOLATIONS THEREOF
     15
                                                 (42 U.S.C. § 12182 etseq.)

                       23.        Plaintiff re-alleges and incorporates by reference each and every attegat
                                                                                                            ion
     17       contained in the preceding paragraphs of this Complaint as though fully set
                                                                                          forth herein.
     18
                       24.       Upon Congressional findings, codified under the ADA, 42 U.S.C.
                                                                                                          §   1210 1(a) et
    19
              seq., although disabled individuals are entitled to the same rights and privile
    20
                                                                                              ges as able-bodied
              individuals, including and not limited to access to public accommodations, disable
    21                                                                                           d individuals
    22        are frequently     and notoriously denied equal access to public accommodations. Equal access
                                                                                                            to
    23        public accommodations like transportation are necessary to leading
                                                                                 an independent and
    24
              productive     life in our   society,   but disability discrimination”. .costs the United States billions
                                                                                     .



    25
              of dollars in unnecessary expenses resulting from dependency and nonproductivi
    26                                                                                       ty”. ADA, 42

    27
              U.S.C.   §   12101(a)(8).

    2$




                                                                 Complaint 5
                                                                          -
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 7 of 11 Page ID #:12




                      25.          The purpose of the ADA, as pertinently stated in 42 U.S.C.
                                                                                                       §       12101 (b)( 1) &
          2   (2), is ‘to provide a clear and comprehensive national manda
                                                                           te for the elimination of
          3   discrimination against individuals with disabilities” and “to provid
                                                                                   e clear, strong, consistent.
              enforceable standards addressing discrimination against individuals
                                                                                  with disabilities,’
          5
              respectively.
          6

                     26.       Title III of the ADA (“ADA”) addresses discrimination by provid
                                                                                              ers of pubLic
          $   accommodations and services operated by private entities.                As previotisly described herein,
              Defendant is exactly the kind of private entity to which Title III of the
                                                                                        ADA applies.
     10
                     27.       Defendant’s conduct as described previously herein amounts to
                                                                                             numerous
     it
              violations of the ADA, including and not limited to the following:
     12

     13                       a.         Discrimination on the basis of disability by owners, operators, lessees
                                                                                                                 ,
     14                                  and lessors of places of public accommodation (42 U.S.C.
                                                                                                           §   12182(a));
                              b.         Excluding on the basis of disability individuals with disabilities
                                                                                                            from
     16
                                        participating in or benefiting from the goods, services, faciliti
     17
                                                                                                          es,
                                        privileges, advantages, or accommodations of public accommodations
                                                                                                           or
     19                                 otherwise discriminating against a person on the basis of disability
                                                                                                             (42
    20                                  U.S.C.   §   12182(b)(1)(A)(i) and 28 C.F.R.   § 36.202(a));
    21
                              c.        Affording on the basis of disability an individual with a disability with
    22
                                        an opportunity to participate in or benefit from a good, service, facility
    23                                                                                                             ,

    74                                  privilege, advantage, or accommodation that is not equal to that afforde
                                                                                                                 d
    25                                  other individuals (42 U.S.C.         §   12182(b)(l)(A)(ii) and 28 C.F.R.           §
    26
                                        36.202(b));
    27

    28




                                                              C’ompiaint 6
                                                                       -
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 8 of 11 Page ID #:13




                               U.    Providing on the basis of disability to an individual with a disability with

          2                          a good, service, facility, privilege, advantage, or accommodation that is
          3                          different or separate from that provided to other individuals (42 U.S.C.
                                                                                                                          §
                                     121$2(b)(1)(A)(iii) and 2$ C.F.R.          § 36.202(c));
          5
                               e.    Utilizing, directly or through contractual or other arrangements.
          6

          7                          standards, criteria, or methods of administration that have the effect of

          g                          discriminating on the basis of disability (42 U.S.C.
                                                                                                  §   121$2(b)(1)(d) and

                                     2$ C.F.R.    §   36.204);
     10
                              f.     Failing to make reasonable modifications in polictes, practices, or

                                     procedures when such modificatiotis are necessary to afford such goods,
     12

     13                              services, facilities, privileges, advantages, or accommodations to

     14                              individuals with disabilities (42 U.S.C.
                                                                                             §   121$2(b)(2)(a)(ii) &
     15
                                     121$4(b)(2)(A); 49 C.F.R       § 37.5(f); and 28 C.F.R. § 36.202(a));
     16
                              g.    Imposing eligibility criteria that screen out or tend to screen out
     17
                                    individuals with disabilities          from      enjoying the specified      public

     19                             accommodations provided by the private entity imposing said criteria (42

    20                              U.S.C.   §   12182(b)(1)(A)(i) and 22 C.F.R.        § 36.302(a)); and
    21
                                                      PRAYER FOR RELIEF
    22
                     WHEREFORE, Plaintiff respectfully prays that judgment be entered against
    23
                                                                                              Defendant
              for the following:
    N

    25                       A.     An order enjoining Defendant’s conduct previously described herein
    26
                                    pursuant to the ADA, 42 U.S.C.         §   121 88 et seq.;
    27
                             B.     Attorney’s fees and costs pursuant to 42 U.S.C.
    2$
                                                                                             § 2000a-3(b); and



                                                            (‘ompiaint 7
                                                                     -
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 9 of 11 Page ID #:14




                               C.      All other relief this learned Court deems prudent.

          2                                  SECON] CAUSE OF ACTION
                                           THE UNRUH CIVIL RIGHTS ACT,
          3
                                               VIOLATIONS THEREOF
          4                               CALIFORNIA CIVIL CODE §51 et seq.

                       2$.     Plaintiff re-alleges and incorporates by reference each and every allegat
                                                                                                         ion
          6     contained in the preceding paragraphs of this Complaint as though fully set forth herein.

                       29.     Defendant’s conduct as previously described herein amounts to a violation of

               the UCRA. Cal. Civ. Code    § 5 1(b).
         9

                       30.     Furthermore, the UCRA incorporates and expands the protection of individuals

     ii        with disabilities from discrimination based thereon provided by the ADA.
                                                                                                                       Therefore,
     12
               Defendant’s conduct previously described herein, insofar it violates the ADA,
                                                                                             amounts to
     13
               numerous violations of the UCRA, Cal. Civ. Code
     14
                                                                        §   51(f).

                                                   PRAYER FOR RELIEF
     ‘5

     16                WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defend
                                                                                                       ant
     17        for the following:

                              A.     Actual damages for each and every violation of the UCRA multiplied by
     19
                                     three pursuant to Cal. Civ. Code         § 52(a);
    20
                              B.     Minimal statutory damages of $4,000 for each and every violation of the

    22                               UCRA pursuant to Cal. Civ. Code            §    52(a):
    23                        C.     Attorney’s fees and costs, exclusive of Plaintiffs damages, pursuant to
    24
                                     Cal. Civ. Code    § 52(a) and Cal. Code of Civ.          Pro.   §   1021.5; and
    25
                              D.     All other relief this learned Court deems prudent.
    26

    27

    28        1/!




                                                           Complaint $
                                                                    -
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 10 of 11 Page ID #:15




                                            THIRD CAUSE OF ACTION
                                     THE CALIFORNIA DISABLED PERSONS ACT,
           2                                 VIOLATIONS THEREOF
                                            CAL. CIV. CODE §54 et seq.
           3


                        31.    Plaintiff re-alleges and incorporates by reference each and every allegation

                contained in the previous paragraphs of this Complaint as though fully set forth herein.

          6            32.     The DPA incorporates and expands the protection of individuals with disabilities

                from discrimination based thereon provided by the ADA.               Therefore, Defendant’s conduct
               previously described herein, insofar as it violates the ADA, amounts to numer
          9                                                                                  ous violations of

      10       the DPA, Cal. Civ. Code   §   54(c) & 54.1(d).

      ii               33.     Furthermore, Defendant’s conduct as described previously herein amounts to
      12
               numerous violations of the DPA, including and not limited to the following:
      13
                               a.     Denial of full and equal access, as other members of the general public,

                                      to accommodations, including and not limited places of ptibic
      15

     16                               accommodation, amusement, or resort, and any other place to which the

     17                              general public is invited, irrespective of private or public ownership (Cal.
     18
                                     Civ. Code   §   54.l(a)(l)).
     19
                                                     PRAYER FOR RELIEF
     20
                      WHEREFORE. Plaintiff respectfully prays that judgment be entered agains Defend
     21                                                                                      t       ant
     22        for the following:

     23                       A.     Actual damages for each and every violation of the UCRA multiplied by
     24
                                     three pursuant to Cal. Civ. Code     §   54.3(a);
     25
                              B.     Minimal statutory damages of $4,000 for each and every violation of the
    26

    27                               DPA pursuant to Cal. Civ. Code       §   54.3(a);

    2$




                                                            Complaint 9
                                                                    —
Case 2:19-cv-10918-RGK-RAO Document 1-1 Filed 12/27/19 Page 11 of 11 Page ID #:16




                             C.      Attorney’s fees and costs, exclusive of Plaintiff’s damages, pursuant to

           2                         Cal. Civ. Code   § 54.3(a) and Cal. Code of Civ.   Pro.       1021.5; and
                                                                                               §
           3                 D.      All other relief this teartied Court deems prudent.

                                  PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
          5
               Respectfully submitted this 21st Day of November, 2019.
          6

          7
                                                                        /
          8                                           By:     L/
                                                            Todd M. Friedman, Esq.
                                                            Law Offices of Todd M. Friedman, P.C.
      10                                                    Attorney for Plaintiff

      11

      12

      13

      14

     15

     16

     17

     18

     19

     20

     2!

     77


     23

     24

     25

    26

    27

    28




                                                        Complaint   —   10
